Exhibit 10.8

March 29, 2007

Richard J. Daly

214 Linden Lane

Upper Brookville, NY 11545

Dear Richard:

This letter outlines our understandings concerning the impact of a “Change in
Control” on your new position as the Chief Executive Officer of Broadridge
Financial Solutions, Inc. (“Broadridge”):

 

  1. Change in Control: If a Change in Control occurs and if your employment is
terminated (other than for cause) or you resign for “Good Reason” within two
years after such Change in Control event, you will receive a termination payment
equal to 200% of your “Current Total Annual Compensation” (as defined in the CIC
Agreement). This termination payment will be reduced to 150% of your Current
Total Annual Compensation if such termination or resignation occurs during the
third year after such Change in Control event.

 

  2. Tax Equalization Payment: Broadridge will also pay you a tax equalization
payment in an amount which when added to the other amounts payable to you under
Paragraph 4(e) will place you in the same after-tax position as if the excise
tax penalty of Section 4999 of the Internal Revenue Code of 1986 or any
successor statute of similar import did not apply.

 

  3. CIC Agreement: You are also entitled to receive, on an item-by-item basis,
the greater of the benefits and payments and more favorable conditions provided
under this letter agreement and/or the Broadridge Financial Solutions, Inc.
Change in Control Severance Plan for Corporate Officers (the “CIC Agreement”).

This letter agreement may be executed simultaneously in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute but one and the
same document.

If the foregoing correctly sets forth our understandings, please sign this
letter agreement where indicated, whereupon it will become a binding agreement
between us.

 

Very truly yours, BROADRIDGE FINANCIAL SOLUTIONS, INC. By:  

/s/    James B. Benson

Name:   James B. Benson Title:   President

 

ACCEPTED AND AGREED: /s/    Richard J. Daly Richard J. Daly